943 So. 2d 200 (2006)
Sonja Renee JOHNSON, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D06-2300.
District Court of Appeal of Florida, First District.
October 18, 2006.
Rehearing Denied December 4, 2006.
Sonja Renee Johnson, pro se, Petitioner.
Charlie Crist, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
By petition for writ of mandamus, Sonja Renee Johnson seeks an order directing the circuit court to resentence her with the benefit of the corrected criminal punishment code scoresheet. However, Johnson fails to show that she has made an express, distinct demand of the circuit court that it perform this act. In the absence of such a showing, petitioner has failed to demonstrate an entitlement to mandamus relief. See Ward v. State, 875 So. 2d 771 (Fla. 1st DCA 2004).
PETITION FOR WRIT OF MANDAMUS DENIED.
KAHN, BENTON, and LEWIS, JJ., concur.